DETAILED ACTION
This is a response to Applicant reply filed on 07/09/2021, in which claims 1, 4, 5, 11, 14, 15, 16, 19, and 20 are presented for examination.  Claims 1, 11, and 16 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 4, 5, 11, 14, 15, 16, 19, and 20 are allowed.  
All previous rejections and objections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 07/09/2021 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Further to clarify the Reasons for Allowance, the Examiner additionally notes that the prior art of record fails to teach or suggest the steps for acquiring two historical vulnerability scan data for calculating the security risk coefficients, and the features following the steps, e.g., “summing risk scores of the historical scan security vulnerabilities of the vulnerability scan task to obtain a risk value of the vulnerability scan task; summing risk scores of the historical scan security vulnerabilities of the corresponding website to obtain a risk value of the corresponding website; and calculating the task risk characteristic value of the vulnerability scan task according to the risk value of the corresponding website and the risk value of the vulnerability scan task.” These features or limitations are not anticipated by, nor made obvious over the prior art of record when considered in combination with the other limitations in the respective claims.
Accordingly, independent claims 1, 11, and 16 are allowed. Dependent claims 4, 5, 14, 15, 19, and 20 are allowed by virtue of their dependency on their respective independent claims as they further limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        08/12/2021